Opinion issued October 25, 2012




                                       In The

                              Court of Appeals
                                       For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00282-CV
                            ———————————
                  W.A.G. CONSTRUCTION, INC., Appellant
                                         V.
                          MARK HATCHER, Appellee



                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-62355


                          MEMORANDUM OPINION

      Appellant, W.A.G. Construction, Inc., has filed an unopposed motion to

dismiss the appeal. See TEX. R. APP. P. 10.1(a), 42.1(a)(1).   No opinion has

issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2